ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Solomon Bekele, Esquire to suspend the Respondent from the practice of law for thirty (30) days.
The Court having considered this Petition, it is this 3rd day of October, 2007
ORDERED, that Respondent, Solomon Bekele, be and he is hereby suspended from the practice of law in the State of Maryland for thirty (30) days.
ORDERED, that the Clerk of this Court shall remove the name of Solomon Bekele from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).